17-13633-mkv        Doc 517        Filed 10/15/19       Entered 10/15/19 15:08:34   Main Document
                                                      Pg 1 of 2


          UNITED STATES BANKRUPTCY COURT
          SOUTHERN DISTRICT OF NEW YORK
          --------------------------------------------------------x

          In re                                                       Chapter 11

          Robert Francis Xavier Sillerman,                            Case No. 17-13633 (MKV)
          aka Robert F.X. Sillerman,
          aka Robert F. Sillerman,
          aka Robert X. Sillerman,

                                               Debtor.

          --------------------------------------------------------x

                      NOTICE OF APPOINTMENT OF CHAPTER 11 TRUSTEE

    TO:      Yann Geron, Esq.
             Reitler Kailas & Rosenblatt, LLC
             885 Third Avenue, 20th Floor
             New York, New York 10022
             Telephone: (212) 209-3092

             You are hereby notified of your appointment as Chapter 11 trustee of the estate of

    Robert Francis Xavier Sillerman, aka Robert F.X. Sillerman, aka Robert F. Sillerman,

    aka Robert X. Sillerman, subject to Court approval. The Chapter 11 Trustee bond is

    initially set at $-- million. The bond may require adjustment as the Chapter 11 Trustee

    collects and liquidates assets of the Debtor’s estates, and the Chapter 11 Trustee is
17-13633-mkv    Doc 517     Filed 10/15/19     Entered 10/15/19 15:08:34          Main Document
                                             Pg 2 of 2


           directed to inform the Office of the United States Trustee when changes to the

    bond amount are required or made.

    Dated: New York, New York
           October 15, 2019

                                                WILLIAM K. HARRINGTON
                                                UNITED STATES TRUSTEE
                                                Region 2

                                                By: /s/ Richard C. Morrissey
                                                Richard C. Morrissey
                                                Trial Attorney
                                                33 Whitehall Street, 21st Floor
                                                New York, New York 10004
                                                Tel. No. (212) 510-0500
